Citation Nr: 1146331	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1979 to March 1980 and from May 1982 to March 1984.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for hearing loss of the right ear with a noncompensable rating.  

In a November 2011, the Veteran's representative submitted an informal hearing presentation that raised the issue of a claim for service connection for left ear hearing loss.  The representative urged the Board to wait to adjudicate the current issue until the raised claim for service connection for left ear hearing loss was adjudicated.  The Board finds that the only issue before it at this time is an initial increase rating for right ear hearing loss and that this issue is ready for review.  The Board will adjudicate the issue at hand and refer the raised claim for further adjudication by the RO.  

The issue of service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, right ear hearing loss is manifested by no more than level VIII hearing.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, DC 6100 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's initial increased rating claim arises from his disagreement with the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received proper notice for his initial service connection claim in July 2006.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for increased benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment, private and VA medical records are in the file.  The Veteran was given two VA examinations.  The duties to notify and to assist have been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2011); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

When only one ear is being rated, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a level I.  38 C.F.R. § 4.85(f).  

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2011).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.  

Also, the Court has held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet.App. 259, 270 (2011).  

The Veteran contended in a May 2007 notice of disagreement that he could not hear in his right ear.  In a September 2010 statement, he asserted that he was "almost deaf" in his right ear.  He had problems at work and in social situations.  Lay statements from A.C. and T.H. also attested to the Veteran's hearing problem.  A.C. said he had known the Veteran for five years; he was a coworker.  A.C. stated the Veteran has been hindered by a worsening hearing problem during the time A.C. has known him.  T.H. said he knew the Veteran for over twenty-five years; the Veteran's hearing had worsened to the point that a speaker had to be within a foot or two from him for the Veteran to hear.  

The history of the Veteran's disability shows the Veteran saw Dr. Blythe about his right ear hearing loss in August 2004.  He reported a lifelong history of progressive hearing loss.  The Veteran was extremely hard of hearing; especially from the right side.  His audiogram showed a bilateral sloping predominantly high frequency hearing loss.  The right ear began at 60 decibels and showed a severe profound hearing loss.  He had 48 percent discrimination on the right.  The assessment was right-sided severe to profound sensorineural hearing loss and poor discrimination.  

The effective date of the Veteran's service-connected right ear hearing loss was the date of his claim; July 2006.  

In December 2006, the Veteran received a VA audiology examination.  The claims file was reviewed.  The examiner noted that the Veteran had hearing impairment in service; the right ear met VA criteria for a hearing loss while the left ear did not.  The right ear hearing loss was at least as likely as not caused by or the result of military noise exposure.  

Most notable in this report is that the examiner stated that due to the excessive wax in the Veteran's right ear canal and his right ear mixed hearing loss, his hearing thresholds might improve after his ear was cleaned and free of ear cerumen (wax).  The examiner stated the hearing thresholds recorded at the examination should not be used for disability rating purposes; the Veteran should be retested after his ears were cleaned.  

The Veteran' chief complaint was the loss of hearing noted over the past 20 years.  He had a hard time hearing in all situations.  Pure tone thresholds were recorded (see below).  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
75
70
75
85
76

The speech recognition score for the right ear was 56 percent.  The examiner stated that the bone conduction scores were inconsistent with the air conduction scores suggesting a mixed type hearing loss in the right ear.  Results did indicate a moderately-sloping to profound mixed hearing loss from 250 to 8000 Hertz in the right ear.  The middle ear was normal but acoustic reflexes were absent at normal sensation levels bilaterally.  Otoscopy was remarkable for excessive ear wax in the right ear canal.  The right tympanic membrane could not be seen due to excessive wax.  

Even though this examination is not to be used for rating purposes, the Board notes that it would not result in a compensable rating.  The resulting numeric designation was VIII for the right ear; intersecting the column in Table VI for average pure tone decibel loss falling between 74 and 81 with the line for percentage of speech discrimination falling between 52 and 58.  Turning to Table VII, (with better ear rated at I), the result is a noncompensable rating.  Using only Table VIA under § 4.86(a), the designation is VI and the result is still a noncompensable rating.  

In July 2007, the Veteran went to Auburn University for audiological testing.  It was noted that otoscopy showed minimal cerumen in the left ear with the typanogram visualized, but the right ear results showed excessive wax with the typanogram not visualized.  

The Auburn University report of an audiological evaluation showed that the Veteran complained of deafness in his right ear.  He said the hearing in his right ear "sounds underwater."  He had difficulty hearing in most situations.  He would increase the volume of the television.  

Examination of the ear showed excessive ear wax.  Pure tone air conduction thresholds for the right ear indicated a moderately severe loss at 250 to 1000 Hertz, sloping to severe at 2000 to 6000 Hertz.  The word recognition score was 76 percent for the right ear, using the Maryland CNC word lists.  The audiologist concluded that there was an asymmetrical, bilateral, sloping sensorineural hearing loss with the degree of severity ranging from moderately severe to profound in the right ear.  The pure tone average for the right ear was 79 decibels.  The word recognition scores for both ears indicated reduced speech perception ability for monosyllabic words.  

The Veteran was recommended for hearing aids, medical follow up for ear wax management in his right ear, and to take other steps to increase his ability to live successfully with hearing loss.  

Based on this private report, with the pure tone average of 79 and discrimination score of 76, the numeric designation would be V.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII (and the other designation as I in accordance with § 4.85(f)), this results in a 0 percent rating.  Under § 4.86(a), using the pure tone average of 79 the numeric designation is VII.  Using Table VII (and the other designation as I in accordance with § 4.85(f)), this results in a 0 percent rating.  

In January 2008, the Veteran received a new VA audiology examination.  The examiner noted the Veteran was last tested in December 2006.  The claims file was not available, but the examiner could access medical records.  The examiner saw that at the time of the last examination the Veteran's hearing test results were not useful for disability purposes due to cerumen impaction in the right ear.  For this examination, while there was excessive wax noted at the right ear, there was no complete occlusion present and the results were appropriate for disability determination.  

The Veteran again complained of progressive hearing loss with problems involving conversational speech and television.  Pure tone threshold results are below.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
75
70
75
80
75

The speech recognition score was 56 percent for the right ear.  The bone conduction scores were consistent with the air conduction scores confirming sensorineural type hearing loss.  The right ear results for the 250 to 8000 Hertz range indicated a moderate to profound loss.  Acoustic reflexes were absent and otoscopy was unremarkable bilaterally.  In giving a diagnosis, the examiner stated the right ear had a moderately severe to severe sensorineural hearing loss.  

Based on this VA examination, with the pure tone threshold average of 75 and discrimination score of 56, the numeric designation would be VIII.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII (and the other designation as I in accordance with § 4.85(f)), this results in a 0 percent rating.  Under § 4.86(a), using the pure tone threshold average of 75 the numeric designation is VI.  Using Table VII (and the other designation as I in accordance with § 4.85(f)), this results in a 0 percent rating.  

The Board has also considered the statements of the Veteran and other lay persons indicating that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran and his associates are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence, concerning the nature and extent of the Veteran's right ear hearing loss, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that a compensable rating for right ear hearing loss is not warranted.  The Board has considered all of the evidence submitted in this appeal, and, as shown above, does not find that the regulations allow for a compensable evaluation based on the level of impairment shown.  

The Board has considered the provisions set forth in Martinak, 21 Vet. App. at 455.  (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present appeal, the Board finds that the examiners have described how the Veteran has difficulty in conversations with people and with watching television.  The Board considered the Veteran's assertion that he has difficulty communicating as well as the assertions of others who have experienced firsthand the Veteran's difficulty hearing.  In this case, the Board finds that the functional effects of the Veteran's right ear hearing loss disability are adequately addressed by the record and are adequately addressed under Martinak.  

Also, the Board finds no further clarification is necessary regarding private audiological testing that was submitted.  See, Savage, 24 Vet. App. at 270.  The private testing has been relatively consistent with the testing by VA.  

The Board finds the severity of the Veteran's service-connected right ear hearing loss is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings are warranted.  The Board does find that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  The reasonable doubt rule is not for application and the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

An initial compensable rating for right ear hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


